300 F.2d 151
Arthur J. GOLDBERG, Secretary of Labor, United States Department of Labor, Plaintiff, Appellant,v.Patrick ROSS, Individually and d/b/a Patrick Ross Company, Defendant, Appellee.
No. 5917.
United States Court of Appeals First Circuit.
March 12, 1962.

Jacob I. Karro, Attcrney, Washington, D. C., with whom Charles Donahue, Solicitor of Labor, Morton Liftin, Assistant Solicitor, Sigmund R. Balka, Attorney, Washington, D. C., and Thomas L. Thistle, Regional Attorney, Boston, Mass., were on brief, for appellant.
Jacob Stone, Boston, Mass., for appellee.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit Judges.
PER CURIAM.


1
For some eight years, seemingly even after the issuance of a permanent injunction by consent, appellee repeatedly violated the Fair Labor Standards Act, 29 U.S.C.A. § 201 et seq. A year following the last discovered violation appellee moved in the district court to have the injunction "cancelled" on the ground that it was a restriction on its business, which it described as highly competitive. The court, having found without any basis except talk that the injunction caused appellee "irreparable damage," and having found no change in circumstances in appellee's methods of operation, granted the motion. The injunction, of course, merely directed appellee to do what the law obliged him to do in the first place. It requires a strong showing to justify the requested relief. United States v. Swift & Co., 1926, 286 U.S. 106, 52 S.Ct. 460, 76 L.Ed. 999; Walling v. Harnischfeger Corp., 7 Cir., 1957, 242 F.2d 712. There was nothing here approaching this.


2
Judgment will be entered vacating the order of the District Court dissolving the injunction and ordering the injunction reinstated.